SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1392
CA 11-01432
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND MARTOCHE, JJ.


ROBERT J. LUDWIG, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

CONFERENCE ARCHIVES, INC. AND TODD A. WAGNER,
DEFENDANTS-APPELLANTS.


FESSENDEN, LAUMER & DEANGELO, JAMESTOWN (MARY B. SCHILLER OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

DAMON MOREY LLP, BUFFALO (RICHARD F. GIOIA OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Chautauqua County
(John A. Michalek, J.), entered January 25, 2011. The order denied
the cross motion of defendants to dismiss the complaint.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on December 2, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court